Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 1 of 29 PageID 531




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION




 QUINCY A. WILLIAMS,

                       Plaintiff,
 v.
                                                             Case No. 3:17-cv-959-J-34JRK
 MICHAEL DWAYNE GALLOWAY,
 et al.,
               Defendants.


                                           ORDER

                                           I. Status

       Plaintiff Quincy A. Williams, an inmate of the Florida penal system, initiated this

 action on September 15, 2017, by filing a pro se Civil Rights Complaint (Complaint; Doc.

 1). In the Complaint, Williams asserts claims pursuant to 42 U.S.C. § 1983 against the

 following Defendants: (1) Michael Dwayne Galloway; (2) Brittany E. Rogers;1 (3) Warden

 G. Drake; (4) Alexander McKenzie; 2 (5) Warden Christopher Hodgson; (6) Lester

 Fernandez, Inspector General of the Florida Department of Corrections (FDOC); (7) Julie

 Jones, former FDOC Secretary, in her individual capacity; and (8) Mark S. Inch, FDOC




       1
           See Order (Doc. 78) at 1 n.1; Plaintiff’s Motion (Doc. 61).
       2
            Williams identified the John Doe Defendant as Alexander McKenzie. See
 Plaintiff’s Request for Process of Service (Doc. 59); Order (Doc. 60) at 2 n.1. The Court
 dismissed Williams’ claims against Defendant McKenzie on March 25, 2020. See Order
 (Doc. 92).
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 2 of 29 PageID 532




 Secretary, in his official capacity.3 Williams asserts that Defendant Galloway violated his

 First and Eighth Amendment rights when he sprayed Williams with chemical agents and

 slammed him on the ground on June 1, 2016, as retaliation for Williams complaining about

 Captain Swain. Additionally, he states that Defendant Rogers used excessive force

 against him on June 1st. He also asserts that Defendants Jones, Fernandez, Drake, and

 Hodgson failed to protect him when they knew he feared his life was in danger because

 he had reported Captain Swain. He requests monetary damages and declaratory relief.

        This matter is before the Court on Defendants Inch, Jones, Fernandez, Galloway,

 Hodgson, Hylda Rogers, and Drake’s Motion for Partial Summary Judgment (Motion;

 Doc. 84) and Defendant Brittany Rogers’ Amended Motion for Partial Summary Judgment

 (Rogers Motion; Doc. 100). They submitted exhibits in support of the Motions. See Def.

 Exs., Docs. 84-1 through 84-10; 86-1; 100-1. 4 The Court advised Williams of the

 provisions of Federal Rule of Civil Procedure 56, notified him that the granting of a motion

 to dismiss or a motion for summary judgment would represent a final adjudication of this

 case which may foreclose subsequent litigation on the matter, and gave him an

 opportunity to respond to the Motions. See Order (Doc. 17); Summary Judgment Notices

 (Docs. 85, 101). Williams filed responses in opposition to the Motions. See Opposition to

 Defendants’ Motion for Partial Summary Judgment (Response; Doc. 106); Opposition to



        3
         The Court substituted Mark S. Inch, the current FDOC Secretary, as the proper
 party Defendant with respect to the official-capacity claim. See Order (Doc. 37). The Clerk
 made the appropriate entries on the docket to reflect the substitution.
        4
          The Court cites to the document and page numbers as assigned by the Court’s
 Electronic Case Filing System.

                                              2
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 3 of 29 PageID 533




 Defendant’s Motion for Partial Summary Judgment (Response II; Doc. 112). Defendants’

 Motions are ripe for review.

                                 II. Plaintiff’s Allegations

        In his verified Complaint,5 Williams asserts that Captain Swain assaulted him on

 October 1, 2015, at Columbia Correctional Institution Annex (CCIA). See Complaint at 8.

 According to Williams, he filed a complaint in federal court,6 asserting that he feared his

 life was in danger because Captain Swain and other officers threatened him. See id.

 Williams states that the Court sent standing orders 7 to notify FDOC officials about

 Williams’ assertions. See id. at 9. He avers that when he attempted suicide, the FDOC

 transferred him for mental health treatment, but returned him to CCIA “without any

 protection” in May 2016, at which time the Court sent another standing order to the

 FDOC. 8 Id. According to Williams, he requested protection when the “transfer bus”

 delivered him to CCIA, where he was placed in segregated confinement for disobeying




        5
          See Stallworth v. Tyson, 578 F. App’x 948, 950 (11th Cir. 2014) (citations
 omitted) (“The factual assertions that [Plaintiff] made in his amended complaint should
 have been given the same weight as an affidavit, because [Plaintiff] verified his complaint
 with an unsworn written declaration, made under penalty of perjury, and his complaint
 meets Rule 56’s requirements for affidavits and sworn declarations.”).
        6
         Williams filed a complaint on January 15, 2016. See Quincy A. Williams v. Shawn
 Swain and Jason Reeder, Case No. 3:16-cv-45-J-34JRK. The parties reached a
 settlement on June 11, 2019. See id., Doc. 107.
        7
         See Case No. 3:16-cv-45-J-34JRK, Standing Orders to Clerk to Notify Inspector
 General of the Florida Department of Corrections and Warden of Affected Institution
 Regarding Inmate Claim of Suicidal Intent or Other Imminent Physical Harm, Docs. 2, 15,
 20, 31.
        8
            See Case No. 3:16-cv-45-J-34JRK, Standing Order, Doc. 15, filed May 16, 2016.
                                            3
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 4 of 29 PageID 534




 orders. Id. He states that Lieutenant Stephenson interviewed him, advised him that he

 was “under protected management,” and provided information for the Inspector General’s

 review. Id. He avers that, although he had advised FDOC officers that he needed

 protection, the FDOC returned him to general population on June 1, 2016. See id.

 Williams states that he requested protection that night, when he was placed into a holding

 cell with three property bags that weighed about fifty pounds. See id. According to

 Williams, he had stored his property in two tied-together pillowcases (that he carried

 across his shoulder) and a wrapped-up sheet (that he held with his hands that were

 restrained behind his back). See id.

        Williams states that Defendants Galloway and Rogers (and an unknown sergeant)

 escorted him at approximately 11:00 p.m. on June 1st. See id. at 10. According to

 Williams, one officer held his left arm, another held his right arm, and a third officer

 grasped his shoulder. See id. He states that they told him that the escort formation “was

 to keep [him] from falling with all []his property.” Id. He asserts that, without any warning,

 Defendant Galloway sprayed him with chemical agents in the face, and Galloway,

 Rogers, and an unknown officer “dunked” and “slammed” him on the ground. Id. at 10-

 11. According to Williams, Galloway stated, “this is from Captain Swain[,] keep your

 mouth closed.” Id. at 10. He states that Galloway’s use of excessive force was a retaliatory

 measure because Williams had complained about Captain Swain. See id. at 11. He

 maintains that Galloway and Rogers “held” him on the ground, as the chemical agents

 burned his face and eyes and his property bags (wrapped around his neck) choked him.

 Id. at 10. Williams recounts that, as he gasped for air, Galloway told the cameraman not


                                               4
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 5 of 29 PageID 535




 to turn on the camera until the Captain arrived. See id. According to Williams, Defendants

 Galloway and Rogers’ use of force was unnecessary because he neither argued, resisted,

 nor disobeyed. See id. He maintains that Galloway wrote two false disciplinary reports

 and that the report for use of force was overturned for insufficient evidence, and dismissed

 on rehearing. See id. Williams avers that Defendants Jones, Fernandez, Drake, and

 Hodgson failed to protect him when they knew that he feared his life was in danger due

 to his complaints about Captain Swain. See id. at 11-12.

        According to Williams, he suffered the following injuries as a result of Defendants

 Galloway and Rogers’ use of excessive force: (1) a dislocated bicep; (2) aggravated back

 and shoulder injuries; and (3) eye injuries resulting in the need for prescription eyeglasses

 for distance. See id. at 10. He asserts that he has been treated with pain pills and steroid

 shots to heal the bicep. See id. He states that the bicep injury has prevented him from

 exercising, which caused severe weight loss (over fifty pounds) and muscle deterioration.

 See id. He also maintains that he has had extensive mental health treatment. See id.

                            III. Summary Judgment Standard

        Under Rule 56 of the Federal Rules of Civil Procedure (Rules(s)), “[t]he court shall

 grant summary judgment if the movant shows that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a). The record to be considered on a motion for summary judgment may include

 “depositions, documents, electronically stored information, affidavits or declarations,

 stipulations (including those made for purposes of the motion only), admissions,




                                              5
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 6 of 29 PageID 536




 interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A). 9 An issue is

 genuine when the evidence is such that a reasonable jury could return a verdict in favor

 of the non-moving party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir.

 1996) (quoting Hairston v. Gainesville Sun Publ’g Co., 9 F.3d 913, 919 (11th Cir. 1993)).

 “[A] mere scintilla of evidence in support of the non-moving party’s position is insufficient

 to defeat a motion for summary judgment.” Kesinger ex rel. Estate of Kesinger v.

 Herrington, 381 F.3d 1243, 1247 (11th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc.,

 477 U.S. 242, 252 (1986)).

        The party seeking summary judgment bears the initial burden of demonstrating to

 the court, by reference to the record, that there are no genuine issues of material fact to

 be determined at trial. See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir.

 1991). “When a moving party has discharged its burden, the non-moving party must then

 go beyond the pleadings, and by its own affidavits, or by depositions, answers to

 interrogatories, and admissions on file, designate specific facts showing that there is a




        9
          Rule 56 was revised in 2010 “to improve the procedures for presenting and
 deciding summary-judgment motions.” Rule 56 advisory committee's note 2010 Amends.

               The standard for granting summary judgment remains
               unchanged. The language of subdivision (a) continues to
               require that there be no genuine dispute as to any material
               fact and that the movant be entitled to judgment as a matter
               of law. The amendments will not affect continuing
               development of the decisional law construing and applying
               these phrases.

 Id. “[A]lthough the interpretations in the advisory committee[’s] notes are not binding, they
 are highly persuasive.” Campbell v. Shinseki, 546 F. App’x 874, 879 n.3 (11th Cir. 2013).
 Thus, case law construing the former Rule 56 standard of review remains viable.
                                                6
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 7 of 29 PageID 537




 genuine issue for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th

 Cir. 1995) (internal citations and quotation marks omitted). Substantive law determines

 the materiality of facts, and “[o]nly disputes over facts that might affect the outcome of the

 suit under the governing law will properly preclude the entry of summary judgment.”

 Anderson, 477 U.S. at 248. In determining whether summary judgment is appropriate, a

 court “must view all evidence and make all reasonable inferences in favor of the party

 opposing summary judgment.” Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995)

 (citing Dibrell Bros. Int’l, S.A. v. Banca Nazionale Del Lavoro, 38 F.3d 1571, 1578 (11th

 Cir. 1994)). “Summary judgment is improper, however, if the evidence is such that a

 reasonable jury could return a verdict for the nonmoving party.” Guevara v. NCL

 (Bahamas) Ltd., 920 F.3d 710, 720 (11th Cir. 2019) (quotation marks and citation

 omitted).

                              IV. Summary of the Arguments

        In the Motions, Defendants maintain that they are entitled to qualified immunity.

 See Motion at 11-12; Rogers Motion at 9. Additionally, Defendants Inch, Jones,

 Fernandez, Drake, and Hodgson assert that there are no genuine issues of material fact,

 and therefore, the Court should grant summary judgment in their favor as to Williams’

 Eighth Amendment failure-to-protect claims against them. See Motion at 7-9. They also

 maintain that Williams is not entitled to compensatory and punitive damages under 42

 U.S.C. § 1997e(e) because he has not alleged any physical injury resulting from

 Defendants’ acts and/or omissions. See Motion at 9-11; Rogers Motion at 7-9.

 Additionally, Defendants Fernandez and Jones assert that the Eleventh Amendment bars


                                               7
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 8 of 29 PageID 538




 Williams’ claims for monetary damages against them in their official capacities. See

 Motion at 11. In his Responses, Williams maintains that Defendants are not entitled to

 summary judgment in their favor because there remain genuine issues of material fact as

 to his Eighth Amendment claims against them. See Response at 1-6; Response II at 1-5.

 He also asserts that Defendants are not entitled to qualified immunity. See Response at

 15; Response II at 7. Additionally, Williams states that his physical injuries resulting from

 Defendants’ actions and/or omissions are more than de minimis. See Response at 12-

 14; Response II at 6-7.

                                            V. Law

                     A. Eighth Amendment Excessive Use of Force

        With respect to the appropriate analysis in an excessive use of force case, the

 Eleventh Circuit has explained.

               [O]ur core inquiry is “whether force was applied in a good faith
               effort to maintain or restore discipline, or maliciously and
               sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1,
               112 S.Ct. 995, 999, 117 L.Ed.2d 156 (1992). In determining
               whether force was applied maliciously and sadistically, we
               look to five factors: “(1) the extent of injury; (2) the need for
               application of force; (3) the relationship between that need
               and the amount of force used; (4) any efforts made to temper
               the severity of a forceful response; and (5) the extent of the
               threat to the safety of staff and inmates[, as reasonably
               perceived by the responsible officials on the basis of facts
               known to them]. . .” Campbell v. Sikes, 169 F.3d 1353, 1375
               (11th Cir. 1999) (quotations omitted).

 McKinney v. Sheriff, 520 F. App’x 903, 905 (11th Cir. 2013) (per curiam). “When

 considering these factors, [courts] ‘give a wide range of deference to prison officials acting

 to preserve discipline and security, including when considering decisions made at the


                                               8
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 9 of 29 PageID 539




 scene of a disturbance.’” Fennell v. Gilstrap, 559 F.3d 1212, 1217 (11th Cir. 2009) (per

 curiam) (quoting Cockrell v. Sparks, 510 F.3d 1307, 1311 (11th Cir. 2007)).

       “The Eighth Amendment’s prohibition of cruel and unusual punishments

 necessarily excludes from constitutional recognition de minimis uses of physical force,

 provided that the use of force is not of a sort repugnant to the conscience of mankind.”

 Hudson v. McMillian, 503 U.S. 1, 9-10 (1992) (internal quotations and citations omitted).

 Indeed, not “every malevolent touch by a prison guard gives rise to a federal cause of

 action.” Id. at 9 (citation omitted). Notably, a lack of serious injury is relevant to the

 excessive force inquiry. See Smith v. Sec’y, Dep’t of Corr., 524 F. App’x 511, 513 (11th

 Cir. 2013) (per curiam) (quoting Wilkins v. Gaddy, 559 U.S. 34, 38 (2010) (per curiam)).

 The United States Supreme Court has explained:

                “[T]he extent of injury suffered by an inmate is one factor that
                may suggest ‘whether the use of force could plausibly have
                been thought necessary’ in a particular situation.” Ibid.[ 10 ]
                (quoting Whitley,[ 11 ] supra, at 321, 106 S.Ct. 1078). The
                extent of injury may also provide some indication of the
                amount of force applied. . . . An inmate who complains of a
                “‘push or shove’” that causes no discernible injury almost
                certainly fails to state a valid excessive force claim. Id., at 9
                (quoting Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir.
                1973)).[12]




       10
            Hudson, 503 U.S. at 7.
       11
            Whitley v. Albers, 475 U.S. 312 (1986).
       12
            See Johnson, 481 F.2d at 1033 (“Not every push or shove, even if it may later
 seem unnecessary in the peace of a judge’s chambers, violates a prisoner’s constitutional
 rights.”).

                                               9
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 10 of 29 PageID 540




                        Injury and force, however, are only imperfectly
                 correlated, and it is the latter that ultimately counts. An inmate
                 who is gratuitously beaten by guards does not lose his ability
                 to pursue an excessive force claim merely because he has
                 the good fortune to escape without serious injury.

 Wilkins, 559 U.S. at 37-38.

                          B. Eighth Amendment Failure to Protect

        The Eighth Amendment requires prison officials to “take reasonable measures to

 guarantee the safety of the inmates.” Farmer v. Brennan, 511 U.S. 825, 832 (1994). It is

 “[a] prison official’s ‘deliberate indifference’ to a substantial risk of serious harm to an

 inmate [that] violates the Eighth Amendment.” Id. at 828 (citations omitted). The deliberate

 indifference standard requires the plaintiff to demonstrate that the prison official “was

 subjectively aware” of a risk of harm; mere negligence is insufficient. Id. at 829, 835-36.

 In a case where the prisoner-plaintiff repeatedly asked to be transferred because he was

 concerned about a general lack of safety in his cell block, the Eleventh Circuit explained

 the requirement of deliberate indifference to a substantial risk of harm as follows:

                 To establish a § 1983 claim for deliberate indifference, a
                 plaintiff must show “(1) a substantial risk of serious harm; (2)
                 the defendants’ deliberate indifference to that risk; and (3)
                 causation.”[13]

                         The first element of deliberate indifference — whether
                 there was a substantial risk of serious harm — is assessed
                 objectively and requires the plaintiff to show “conditions that
                 were extreme and posed an unreasonable risk of serious
                 injury to his future health or safety.”[14] The second element
                 — whether the defendant was deliberately indifferent to that


        13
             Lane v. Philbin, 835 F.3d 1302, 1307 (11th Cir. 2016).
        14
             Lane, 835 F.3d at 1307.

                                                10
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 11 of 29 PageID 541




                   risk — has both a subjective and an objective component.
                   Subjectively, the “official must both be aware of facts from
                   which the inference could be drawn that a substantial risk of
                   serious harm exists, and . . . also draw the inference.”[15]
                   Objectively, the official must have responded to the known risk
                   in an unreasonable manner, in that he or she “knew of ways
                   to reduce the harm” but knowingly or recklessly declined to
                   act.[16] Finally, the plaintiff must show a “necessary causal
                   link” between the officer’s failure to act reasonably and the
                   plaintiff’s injury.[17]

 Marbury v. Warden, 936 F.3d 1227, 1233 (11th Cir. 2019) (emphasis added); Johnson v.

 Bessemer, Ala., City of, 741 F. App’x 694, 698-99 (11th Cir. 2018) (per curiam).

          The Eleventh Circuit has explained:

                   Proof of deliberate indifference requires a great deal more
                   than does proof of negligence: “To be deliberately indifferent
                   a prison official must know of and disregard ‘an excessive risk
                   to inmate health or safety; the official must both be aware of
                   facts from which the inference could be drawn that a
                   substantial risk of serious harm exists, and he must also draw
                   the inference.’” Purcell, 400 F.3d at 1319-20 (emphasis
                   supplied) (quoting Farmer v. Brennan, 511 U.S. 825, 837, 114
                   S. Ct. 1970, 1979, 128 L.Ed.2d 811 (1994)).[18]

                           In other words, a plaintiff in [Williams]’ position must
                   show not only that there was a substantial risk of serious
                   harm, but also that [Defendants] “subjectively knew of the
                   substantial risk of serious harm and that [they] knowingly or
                   recklessly disregarded that risk.” Hale, 50 F.3d at 1583
                   (alteration omitted) (internal quotation marks omitted).[ 19 ]
                   Whether prison officials had the requisite awareness of the


          15
               Rodriguez v. Sec’y for Dep’t of Corr., 508 F.3d 611, 617 (11th Cir. 2007).
          16
               Rodriguez, 508 F.3d at 620.
          17
               Rodriguez, 508 F.3d at 622-23.
          18
               Purcell ex rel. Estate of Morgan v. Toombs Cty., Ga., 400 F.3d 1313 (11th Cir.
 2005).
          19
               Hale v. Tallapoosa Cty., 50 F.3d 1579 (11th Cir. 1995).
                                                11
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 12 of 29 PageID 542




                risk “is a question of fact subject to demonstration in the usual
                ways, including inference from circumstantial evidence, and a
                factfinder may conclude that a prison official knew of a
                substantial risk from the very fact that the risk was obvious.”
                Farmer, 511 U.S. at 842, 114 S. Ct. at 1981 (citation omitted).
                At the same time, the deliberate indifference standard - and
                the subjective awareness required by it - is far more onerous
                than normal tort[-]based standards of conduct sounding in
                negligence: “Merely negligent failure to protect an inmate from
                attack does not justify liability under [§] 1983.” Brown v.
                Hughes, 894 F.2d 1533, 1537 (11th Cir. 1990) (per curiam).
                And[,] needless to say, to defeat a motion for summary
                judgment, [a plaintiff] must adduce specific evidence from
                which a jury could reasonably find in his favor; “[t]he mere
                existence of a scintilla of evidence in support of [his] position
                will be insufficient.” Anderson, 477 U.S. at 252. . . .

 Goodman v. Kimbrough, 718 F.3d 1325, 1332 (11th Cir. 2013) (emphasis deleted);

 Melton v. Abston, 841 F.3d 1207, 1223 (11th Cir. 2016) (per curiam) (stating that a plaintiff

 who claims deliberate indifference must prove: “(1) subjective knowledge of a risk of

 serious harm; (2) disregard of that risk; (3) by conduct that is more than mere

 negligence”); Scott v. Miami Dade Cty., 657 F. App’x 877, 883 (11th Cir. 2016) (stating

 that “a plaintiff must allege facts that would allow a jury to conclude that: the defendant

 actually knew that the plaintiff faced a substantial risk of serious harm” (subjective

 component), and “the defendant disregarded that known risk by failing to respond to it in

 an objectively reasonable manner” (objective component)); Brown v. Hughes, 894 F. 2d

 1533, 1537 (11th Cir. 1990) (“The known risk of injury must be a ‘strong likelihood, rather

 than a mere possibility’ before a guard’s failure to act can constitute deliberate

 indifference.”).

        Prison officials may avoid Eighth Amendment liability in one of three ways: (1)

 showing that they were not subjectively aware “of the underlying facts indicating a

                                               12
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 13 of 29 PageID 543




 sufficiently substantial danger and that they were therefore unaware of a danger”; (2)

 admitting awareness of “the underlying facts” of a substantial danger, but believing the

 danger was “insubstantial or nonexistent”; or (3) claiming they responded reasonably to

 a known substantial danger. Rodriguez, 508 F.3d at 617-18 (quoting Farmer, 511 U.S. at

 844) (internal quotations omitted).

                                       C. Qualified Immunity

        The Eleventh Circuit has stated:

                       The qualified-immunity defense reflects an effort to
               balance “the need to hold public officials accountable when
               they exercise power irresponsibly and the need to shield
               officials from harassment, distraction, and liability when they
               perform their duties reasonably.” Pearson v. Callahan, 555
               U.S. 223, 231, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009). The
               doctrine resolves this balance by protecting government
               officials engaged in discretionary functions and sued in their
               individual capacities unless they violate “clearly established
               federal statutory or constitutional rights of which a reasonable
               person would have known.” Keating v. City of Miami, 598 F.3d
               753, 762 (11th Cir. 2010) (quotation marks and brackets
               omitted).

                      As a result, qualified immunity shields from liability “all
               but the plainly incompetent or one who is knowingly violating
               the federal law.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th
               Cir. 2002). But the doctrine’s protections do not extend to one
               who “knew or reasonably should have known that the action
               he took within his sphere of official responsibility would violate
               the constitutional rights of the [plaintiff].” Harlow v. Fitzgerald,
               457 U.S. 800, 815, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982)
               (internal quotation marks and alteration omitted).

                      To invoke qualified immunity, a public official must first
               demonstrate that he was acting within the scope of his or her
               discretionary authority. Maddox v. Stephens, 727 F.3d 1109,
               1120 (11th Cir. 2013). As we have explained the term
               “discretionary authority,” it “include[s] all actions of a
               governmental official that (1) were undertaken pursuant to the

                                               13
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 14 of 29 PageID 544




              performance of his duties, and (2) were within the scope of his
              authority.” Jordan v. Doe, 38 F.3d 1559, 1566 (11th Cir. 1994)
              (internal quotation marks omitted). Here, it is clear that
              Defendant Officers satisfied this requirement, as they
              engaged in all of the challenged actions while on duty as
              police officers conducting investigative and seizure functions.

                       Because Defendant Officers have established that they
              were acting within the scope of their discretionary authority,
              the burden shifts to [plaintiff] to demonstrate that qualified
              immunity is inappropriate. See id. To do that, [plaintiff] must
              show that, when viewed in the light most favorable to him, the
              facts demonstrate that Defendant Officers violated [plaintiff's]
              constitutional right and that that right was “clearly established
              ... in light of the specific context of the case, not as a broad
              general proposition[,]” at the time of Defendant officers’
              actions. Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151,
              150 L.Ed.2d 272 (2001), overruled in part on other grounds by
              Pearson, 555 U.S. 223, 129 S.Ct. 808. We may decide these
              issues in either order, but, to survive a qualified immunity
              defense, [the plaintiff] must satisfy both showings. Maddox,
              727 F.3d at 1120-21 (citation omitted).

 Jones v. Fransen, 857 F.3d 843, 850-51 (11th Cir. 2017). The Court has instructed:

              Because § 1983 “requires proof of an affirmative causal
              connection between the official’s acts or omissions and the
              alleged constitutional deprivation,” Zatler v. Wainwright, 802
              F.2d 397, 401 (11th Cir. 1986) (per curiam) (citation omitted),
              each defendant is entitled to an independent qualified
              immunity analysis as it relates to his or her actions and
              omissions. So[,] we must be careful to evaluate a given
              defendant’s qualified immunity claim, considering only the
              actions and omissions in which that particular defendant
              engaged.

 Alcocer v. Mills, 906 F.3d 944, 951 (11th Cir. 2018).




                                             14
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 15 of 29 PageID 545




                                        VI. Analysis20

                                A. Defendant Hylda Rogers

        In the Complaint, Williams asserts that Defendant Rogers violated his Eighth

 Amendment right when she used excessive force against him on June 1, 2016. See

 Complaint at 2, 10-11. On February 11, 2019, service of process was executed as to

 Hylda Harley Rogers. See Return of Service (Doc. 34), filed February 19, 2019. On

 October 23, 2019, Williams notified the Court that Hylda Harley Rogers “was the wrong

 correctional officer,” and that “[t]he correct prison officer is Brittany E. Rogers.” Motion to

 Process of Service (Williams’ Motion; Doc. 61) at 2. The Court directed service of process

 on Brittany E. Rogers, and ordered the Clerk to change the docket to reflect Rogers’

 proper name. See Order Redirecting Service of Process Upon Defendant Rogers (Doc.

 78).On January 15, 2020, service of process was executed as to Brittany E. Rogers. See

 Return of Service (Doc. 83), filed January 21, 2020.

        In the Motion, Defendant Hylda Rogers asserts that she “was not a party to the

 incident involving [Williams] on June 1, 2016. Motion at 5. In support of her position, she

 submitted a Declaration. See Def. Ex., Declaration of Hylda Rogers, Doc. 84-2. She

 states in pertinent part:

               I am employed by the Department of Corrections as a
               corrections officer.

               I have been informed of allegations made by Inmate Quincy
               Williams in Case No. 3:17-cv-959-J-MMH-JRK.



        20
          For purposes of summary judgment, the Court views the evidence and all
 reasonable inferences therefrom in the light most favorable to the plaintiff. Thus, the facts
 described in the Court’s analysis may differ from those that ultimately can be proved.
                                             15
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 16 of 29 PageID 546




               I was not involved in or a witness to any use of force with
               Inmate Williams DC#340902 on June 1, 2016.

 Id. (enumeration omitted and emphasis added). Williams does not oppose Hylda Rogers’

 assertion that she was not involved in the June 1, 2016 incident. See Response;

 Response II. As such, Defendants’ Motion as to Williams’ Eighth Amendment claim

 against Hylda Rogers is due to be granted.

                    B. Eighth Amendment Excessive Use of Force

        Williams asserts that Defendants Galloway and Brittany Rogers violated his Eighth

 Amendment right when they used excessive force upon him on June 1, 2016. Defendants

 Galloway and Rogers assert that they are entitled to summary judgment as to Williams’

 Eighth Amendment claims against them. In support of their position, they submitted

 exhibits, see Docs. 84-1 through 84-10; 86-1; 100-1, including their own Declarations,

 see Declarations of Michael Galloway (Galloway Decl.), Doc. 84-1; Brittany Rogers (B.

 Rogers Decl.), Doc. 100-1. In a Declaration, Defendant Galloway describes the

 circumstances leading up to the June 1, 2016 incident involving Williams. He states in

 pertinent part:

                      On June 1, 2016 at approximately 11:05 p.m., I was
               assisting Officer McKenzie and Sergeant Brittany Rogers with
               the escort of Inmate Williams, Quincy dc#340902. Inmate
               Williams stated that the handcuffs were too tight. Sergeant
               Rogers checked the handcuffs and informed Inmate Williams
               that the hand restraints were not too tight. Inmate Williams
               stated, “the fu[--]ing cuffs are too tight” and attempted to
               snatch away from me. I ordered Inmate Williams to stop his
               actions to which he refused and continued his disorderly
               behavior.

                    Officer McKenzie broke the seal (seal #3033006) to
               MK 4 chemical agent #75 Hip canister and administered a

                                           16
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 17 of 29 PageID 547




               continuous stream of chemical agents to the facial area of
               Inmate Williams. The chemical agents had the desired effect.
               Inmate Williams complied with all orders given, and all force
               ceased. When the chemical agents took effect, Inmate
               Williams fell to his knees.

 Galloway Decl. (enumeration omitted). In a declaration, Brittany Rogers provided a similar

 account of what transpired that night. See B. Rogers Decl.; see also Def. Ex., Doc. 84-6

 at 3, MINS Incident Report (MINS Report).21 According to the MINS Report, the handheld

 video footage captured Williams’ allegations of staff misconduct as follows: “They beat

 me, they slammed me on the ground, and gassed me for no reason, I did not resist, this

 is retaliation for a pending lawsuit against Captain Swain. All proper notifications were

 made.” Def. Ex., Doc. 84-6 at 5 (capitalization omitted); see Doc. 84-7 at 3 (stating the

 handheld video footage “does not contain any portion of the force used”); see also Doc.

 84-7 at 4 (stating that none of the fixed wing videos show “any portion of the force used”).

 The use of force report states that Officer McKenzie used chemical agents to overcome

 Williams’ resistance to a lawful command. See Def. Ex., Report of Force Used (Report),

 Doc. 84-6 at 1. According to the Report, McKenzie used chemical agents against Williams

 at 11:05 p.m.; Williams was compliant at 11:06 p.m.; Officer Michael Nelson activated the

 handheld camera at 11:10 p.m.; and Williams showered at 11:12 p.m., had a medical

 evaluation at 11:24 p.m., was issued clean clothing at 11:24 p.m., and was placed in a

 secure decontaminated cell at 11:33 p.m. See id.




        21
           The abbreviation or acronym "MINS" is not defined in the documents provided
 to the Court. Apparently, these reports are generated for the use of corrections officials
 and the Inspector General's Office after a use of force upon an inmate or a battery upon
 a correctional officer by an inmate.
                                             17
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 18 of 29 PageID 548




        Given the evidence submitted by Defendants Galloway and Rogers, the Court

 finds that they have met their initial burden of showing, by reference to their Declarations

 and FDOC incident and use of force reports, that McKenzie used chemical agents to bring

 Williams into compliance with lawful orders. Thus, Williams is required to present

 evidence to show that there is a genuine issue for trial. In a Declaration, he states in

 pertinent part:

               Sergeant Galloway told me go into the hold[ing] cell with my
               property with me because of count time. After count was over,
               I was removed from the holding cell with 3 bag[s] of property
               two tied together pillow case[s] carried across by shou[l]der
               and the other in a sheet I carr[ied] in my hands behind my
               back in handcuff[s.] And as we w[ere] walking for no reason
               at all one of the m[e]n [a] Sergeant sprayed me in the face,
               and all three of them slam[med] me to the ground and
               Sergeant Galloway sprayed again in the face and said this [is]
               from Captain Swain, keep your mouth close[d]. [M]y eyes
               w[ere] burning and I was choking from the gas and the pillow
               cases wrap[ped] around my neck. The[n] Sergeant Galloway
               told the cameraman not to start the recording yet[,] wait on the
               Captain and he had his knee press[ed] hard into my upper
               back. After removing the two pillow[]s from around my neck[,]
               he allow[ed] the cameraman to start[] recording. [I]nstead of
               medical[,] I was t[a]ken directly to confinement and put into
               the shower. I explain[ed] to the Captain on [the] recorder that
               I was being retaliated against for reporting w[hat] Captain
               Swain had done to me.

                      ....

               I never resist[ed] any order giv[en] to me. Nor did I pull from
               the officer holding me. I never said that I had any type of
               problems with the handcuffs. I was only trying to carry my
               property.

 P. Exs., Declaration of Quincy Williams (Williams Decl.), Doc. 106-1 at 3-5; see

 Declaration of Quincy Williams (Williams Decl. II), Doc. 112-3 at 2-7.


                                             18
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 19 of 29 PageID 549




        Given the differences in Williams’ and Defendants Galloway’s and Rogers’ sworn

 recollections, there remain genuine issues of material fact as to whether Galloway and

 Rogers used excessive force upon Williams. As such, Defendants’ Motions as to Williams’

 Eighth Amendment claims against Defendants Galloway and Rogers are due to be

 denied.

                         C. Eighth Amendment Failure to Protect

        Williams also asserts that Defendants Jones, Fernandez, Drake, and Hodgson

 failed to protect him when they knew he feared his life was in danger because he had

 reported Captain Swain. Defendants Jones (and Inch), Fernandez, Drake, and Hodgson

 assert that they are entitled to summary judgment as to Williams’ Eighth Amendment

 failure-to-protect claims against them. In support of their position, they submitted exhibits,

 see Def. Exs., including the Declarations of Warden Drake (Drake Decl.), Doc. 86-1;

 Warden Hodgson (Hodgson Decl.), Doc. 84-4; and Lester Fernandez (Fernandez Decl.),

 Doc. 84-5.

        Defendant Fernandez asserts that he was not employed at the Inspector General’s

 Office on June 1, 2016, when the incident involving Williams occurred. See Motion at 4-

 5, 8. In his Declaration, he states in pertinent part:

               I am employed by the State of Florida as Inspector General
               for the Florida Department of Corrections.

               I was employed in the Inspector General’s Office
               beginning June 6, 2016.

               I have reviewed the Complaint and allegations made by
               Inmate Quincy Williams in Case No.[] 3:17-CV-959-MMH-
               JRK. The events of this time occurred as follows[.]


                                               19
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 20 of 29 PageID 550




               During this period of time, I did not investigate a complaint by
               an inmate named Inmate Quincy Williams, DC #340902. Nor
               was I informed that Inmate Williams complained that he was
               afraid for his life due to a Sergeant Swain.

 Fernandez Decl. (enumeration omitted and emphasis added). Defendant Fernandez

 maintains that he started his employment with the Inspector General’s Office on June 6,

 2016, and therefore is entitled to summary judgment in his favor. See Motion at 8.

 Williams fails to contest this assertion. Thus, Defendants’ Motion as to Williams’ Eighth

 Amendment failure-to-protect claim against Fernandez is due to be granted.

        Next, Defendant Hodgson maintains that he was not employed at Columbia

 Correctional Institution on June 1, 2016, when the incident involving Williams happened.

 See Motion at 5, 8. In a Declaration, he states in pertinent part:

               I was a Warden at Jefferson Correctional Institution from
               June 1, 2016 to June 30, 2016.

               I have been informed of allegations made by Inmate Quincy
               Williams in Case No. 3:17[-]cv-959-MMH-JRK. I have not had
               contact with this inmate to my knowledge and was not aware
               of the fact that this inmate alleged fear of any employee at
               Columbia Annex in June of 2016.

               I would have been unaware of anything relating to Inmate
               Williams and Captain Swain prior to my arrival at
               Columbia Correctional Institution in July 2016.

 Hodgson Decl. (enumeration omitted and emphasis added). Defendant Hodgson

 maintains that he is entitled to summary judgment in his favor because he arrived at

 Columbia Correctional Institution in July 2016. See id. Williams fails to contest this

 assertion. Thus, Defendants’ Motion as to Williams’ Eighth Amendment failure-to-protect

 claim against Hodgson is due to be granted.


                                             20
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 21 of 29 PageID 551




        Defendant Drake maintains that Williams cannot prove that he knew of and

 disregarded an excessive risk to Williams’ health or safety. See Motion at 5, 8. In a

 Declaration, Drake states in pertinent part:

               I was the Warden at Columbia Correctional in June of 2016.

               I have been informed of allegations made by Inmate Quincy
               Williams in Case No. 3:17-cv-959-MMH-JRK. I have not had
               contact with this inmate to my knowledge and was not aware
               of that [sic] the fact that this inmate alleged fear of any
               employee at this institution.

               I was not aware that Inmate Williams was in fear of his life and
               was being threatened for reporting Captain Swain for
               allegedly assaulting him. Nor was I aware that Inmate
               Williams was assaulted because he reported Captain Swain.
               It is my understanding that force was used against this inmate
               for failing to obey a lawful order.

 Drake Decl. (enumeration omitted).

        In his Response, Williams maintains that Drake knew he feared his life was in

 danger because he had reported Captain Swain. See Response at 7-9. He states that

 Drake had reviewed the use of force video footage showing Captain Swain’s assault on

 him, and that Williams had sent several grievances “letting [Drake] know” about Captain

 Swain’s threats. Id. at 7 (citing P. Ex. C, Grievances, Doc. 106-3 at 3, 6, 12, dated May

 10th, 12th, 29th, 2016). Additionally, Williams maintains that the Court sent Drake three

 “standing notices” in Case No. 3:16-cv-45-J-34JRK, Docs. 15, 20, 31, notifying Drake that

 Williams feared his life was in danger. Id.; Williams Decl. II at 3 (stating the standing

 orders notified the Warden, Inspector General, and Secretary “about what was happening

 to [Williams]”). In his Declaration, Williams describes the circumstances leading up to the

 June 1, 2016 incident. He states in pertinent part:

                                                21
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 22 of 29 PageID 552




                     On October 1, 2015, while housed at Columbia
              Correctional Institution Annex I was sexually and physically
              assaulted by Captain Swain which result[ed] in several suicide
              attempt[s] and inpatient mental treatment. D[ur]ing these
              time[s] I requested protection at these other institution[s]
              which approved the grievance and forwarded to the Inspector
              General also on several differen[t] incidents. The Honorable
              Court sent notices too due to fact I was being harass[ed] and
              threaten[ed] for reporting Captain Swain. I cut my neck and
              arm and went to extensive treatment at South Florida
              Reception Center. I file[d] [a] request for protection there also,
              and was advised that I would return after being discharged
              from mental health.

                      [I]n May 2016[,] I return[ed] back to Columbia C.I.
              Annex without any protection status. I immediately
              request[ed] … protect[ion] right off the bus and resulted in
              be[ing] place[d] in segregated confinement for disobeying [an]
              order[.] False D.R. written saying I refused to go to my cell. I
              again notified the courts who notified the institutional
              Warden Drake who order[ed] the confinement lieutenant
              [to] interview me concerning the court’s notice. I advised
              him of the issue I was having and had with Swain and told
              him I was in fear [h]e was going to have someone kill me.
              He said he was sending the information to the Inspector
              General and that I would remain in confinement until the
              investigation was complete and less than a week I was
              order[ed] to be released back into open population S-
              dorm. I ask[ed] to see the Lieutenant who was not
              available at that time[.] So to keep from getting another false
              D.R. write up[,] I went to the dorm when the shift change[d]
              that night. Later I request[ed] … protection that I was in fear
              for my life.

 Williams Decl. at 2-3 (emphasis added). In his Complaint, Williams asserts that Lieutenant

 Stephenson interviewed him about his assertions (that had prompted the Court to send

 its May 2016 standing order), advised him that he was “under protected management,”

 and provided information for the Inspector General’s review. Complaint at 9. Taking

 Williams’ assertions as true, Drake neither responded to Williams’ assertions in an


                                             22
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 23 of 29 PageID 553




 unreasonable manner nor knowingly or recklessly disregarded an excessive risk to

 Williams’ health or safety. As such, Defendants’ Motion is due to be granted as to

 Williams’ Eighth Amendment failure-to-protect claim against Drake.

        Additionally, Defendants Jones and Inch maintain that Williams cannot prove that

 they knew of and disregarded an excessive risk to Williams’ health or safety. See Motion

 at 5, 8.22 In his Declaration, Williams states that the “Secretary” knew he feared his life

 was in danger because the Court sent “several standing orders” in Case No. 3:16-cv-45-

 J-34JRK. Williams Decl. II at 3. Notably, the Clerk sent the May 16, 2016 standing order

 to the Inspector General’s Office (Interim Inspector General Sumpter) and Warden Drake,

 not the FDOC Secretary’s Office. See Case No. 3:16-cv-45-J-34JRK, “Standing Order to

 Clerk to Notify Inspector General of the Florida Department of Corrections and Warden

 of Affected Institution Regarding Inmate Claim of Suicidal Intent or Other Imminent

 Physical Harm,” Doc.15, filed May 16, 2016. Additionally, Defendant Inch was appointed

 to serve as the FDOC Secretary in January 2019, and therefore was not in a position

 where he could have known about Williams’ concerns relating to Captain Swain in 2016.

 See http://dc.state.fl.us/secretary.html; Order (Doc. 37); Motion to Substitute (Doc. 33).




        22
           Williams sued Julie Jones, as FDOC Secretary in her individual and official
 capacities, asserting that she violated his Eighth Amendment right when she failed to
 protect him. See Complaint at 3, 11. The Court substituted Mark Inch, the current FDOC
 Secretary, as the proper party Defendant, with respect to the official-capacity claim. See
 Order (Doc. 37) (citing Federal Rule of Civil Procedure 25(d)(1)).

                                             23
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 24 of 29 PageID 554




 As such, Defendants’ Motion as to Williams’ Eighth Amendment failure-to-protect claims

 against Defendants Jones and Inch are due to be granted.23

                                  D. Qualified Immunity

        Defendants assert that they are entitled to qualified immunity because they did not

 commit any federal statutory or constitutional violation. See Motion at 11-12; Rogers

 Motion at 9. Under the doctrine of qualified immunity, Defendants may claim they are

 entitled to qualified immunity from monetary damages in their individual capacities. It is

 undisputed that Defendants were engaged in discretionary functions during the events at

 issue. To defeat qualified immunity with respect to these Defendants, Williams must show

 both that Defendants committed a constitutional violation, and that the constitutional right

 violated was clearly established. As the Eleventh Circuit has instructed, in determining

 the applicability of qualified immunity, the Court must “parse” the actions each Defendant

 undertook, and “address the evidence as it pertains solely to him [or her].” Alcocer, 906

 F.3d at 952.

        Upon review, Defendants Fernandez, Hodgson, Drake, and Jones are entitled to

 qualified immunity from monetary damages in their individual capacities as to Williams’

 Eighth Amendment failure-to-protect claims against them. As to Williams’ Eighth

 Amendment excessive-use-of-force claims against Defendants Galloway and Brittany




        23
             The Court need not address Defendants Fernandez and Jones’ assertion that
 the Eleventh Amendment bars Williams’ claims for monetary damages against them in
 their official capacities. See Motion at 11; see also Complaint at 3.
                                               24
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 25 of 29 PageID 555




 Rogers, they are not entitled to qualified immunity. As such, Defendants’ Motions as to

 their assertion of qualified immunity are due to be granted in part and denied in part.

                              E. Physical Injury Requirement
                                   42 U.S.C. § 1997e(e)

        Next, the Court turns to Defendants’ assertion that Williams is not entitled to

 compensatory and punitive damages under 42 U.S.C. § 1997e(e) because he has not

 alleged any physical injuries that are more than de minimis, resulting from Defendants’

 acts and/or omissions. See Motion at 9-11; Rogers Motion at 7-9. In support of their

 position, Defendants submitted Williams’ Inmate Sick-Call Request (Request), dated

 June 5, 2016. See Def. Ex., 84-10 at 1. In the Request, Williams complained about a

 pulled muscle, back pain, right eye and neck soreness, and blurred vision. See id.

 Williams stated that the back pain was “ongoing,” but the other problems started June 1,

 2016. Id.

        In Brooks v. Warden, 800 F.3d 1295 (11th Cir. 2015), the Eleventh Circuit Court of

 Appeals addressed the availability of compensatory and punitive damages as well as

 nominal damages in suits brought by prisoners under § 1983. The Eleventh Circuit stated:

               [Plaintiff]’s claim, however, is further governed by the Prison
               Litigation Reform Act of 1995 [(PLRA)], Pub.L. No. 104B134,
               §§ 802B10, 110 Stat. 1321, 1366B77 (1996). The PLRA
               places substantial restrictions on the judicial relief that
               prisoners can seek, with the goal of “reduc[ing] the number of
               frivolous cases filed by imprisoned plaintiffs, who have little to
               lose and excessive amounts of free time with which to pursue
               their complaints.” AlBAmin v. Smith, 637 F.3d 1192, 1195
               (11th Cir. 2011) (quoting Napier v. Preslicka, 314 F.3d 528,
               531 (11th Cir. 2002)). The section of the Act at issue here, 42
               U.S.C. § 1997e(e), reads this way:



                                              25
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 26 of 29 PageID 556




                      No Federal civil action may be brought by a
                      prisoner confined in a jail, prison, or other
                      correctional facility, for mental or emotional
                      injury suffered while in custody without a prior
                      showing of physical injury or the commission of
                      a sexual act....

               This Court has held that § 1997e(e) applies to all federal civil
               actions, including constitutional claims brought under § 1983.
               See Harris v. Garner (Harris II), 216 F.3d 970, 984B85 (11th
               Cir. 2000) (en banc)....

                        In this case, [Plaintiff] did not allege any physical injury
               . . . . Nevertheless, he sought “compensatory . . . punitive, and
               nominal damages” from [Defendant]. Under the statute and
               our caselaw, an incarcerated plaintiff cannot recover
               either compensatory or punitive damages for
               constitutional violations unless he can demonstrate a
               (more than de minimis) physical injury. See Al-Amin, 637
               F.3d at 1198 (punitive); Harris v. Garner (Harris I), 190 F.3d
               1279, 1286 (11th Cir. 1999) (compensatory), reh’g en banc
               granted and opinion vacated, 197 F.3d 1059 (11th Cir. 1999),
               opinion reinstated in relevant part, 216 F.3d 970. However,
               we have never had the opportunity in a published opinion to
               settle the availability of nominal damages under the PLRA.
               We do today, and we hold that nothing in § 1997e(e) prevents
               a prisoner from recovering nominal damages for a
               constitutional violation without a showing of physical injury.

 Brooks, 800 F.3d at 1307-08 (emphasis added).

        To satisfy § 1997e(e), a prisoner must assert physical injury that is more than de

 minimis, but the injury does not need to be significant. See Thompson v. Sec’y, Fla. Dep’t

 of Corr., 551 F. App’x 555, 557 (11th Cir. 2014) (citation omitted); Dixon v. Toole, 225 F.

 App’x 797, 799 (11th Cir. 2007). Despite § 1997e(e)’s limitation, successful constitutional

 claimants who lack a physical injury may still recover nominal damages. See Hughes v.

 Lott, 350 F.3d 1157, 1162 (11th Cir. 2003) (“Nominal damages are appropriate if a plaintiff

 establishes a violation of a fundamental constitutional right, even if he cannot prove actual

                                                26
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 27 of 29 PageID 557




 injury sufficient to entitle him to compensatory damages.”). Further, the Eleventh Circuit

 has instructed courts to dismiss an inmate’s compensatory and punitive damages claims

 under § 1997e(e) without prejudice to allow an inmate to refile when and if the inmate is

 released. See Harris v. Garner, 216 F.3d 970, 980 (11th Cir. 2000).

       Here, Williams asserts physical injuries that are greater than de minimis. The

 injuries Williams complains about are allegedly the result of Defendants Galloway and

 Rogers’ use of excessive force. See Response at 12-14; Response II at 6-7. He describes

 injuries of the type for which a free world person would seek professional medical care as

 opposed to home treatments. See id. In a Declaration, he states in pertinent part:

              I was seen by [an] unknown male nurse who said he will put
              me in to see mental health and wash your eye out and never
              examin[ed] me. My eyes w[ere] still hurting and I had blurred
              vision for several week[s]. I we[nt] to sick call[,] had to be
              treated for worsening my back injury and eyes which I was
              order[ed eye drops and put in to see the doctor. Also[,] my
              bice[p] was pulled, dislocated and swollen[.] I could not use[]
              that arm at all for weeks, because I was unable to workout
              (exercise). Body los[t] weight and muscle mass, my shoulder
              was injur[]ed also. I was taking pain pills and was order[ed] a
              steroid shot to help heal my bicep injury a year later for this
              injury and also advised that my arm will not fully heal without
              reconstructive surgery or [I] may re[-]rupture my arm again.
              I’m unable to even do push up[s] or any kind of muscle
              building exercise with that arm, which resulted from carrying
              all that property and being slam[med] down.

 Williams Decl. at 4-5; see Williams Decl. II at 6-7; see also Complaint at 10, ¶¶ 25-26.

       Williams’ alleged injuries, described as eye injuries, aggravated back and shoulder

 injuries, and a dislocated bicep leading to months of medical treatment, cross §

 1997e(e)’s de minimis threshold. See Thompson, 551 F. App’x at 557 n.3 (describing an

 approach of asking whether the injury would require a free world person to visit an

                                             27
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 28 of 29 PageID 558




 emergency room or doctor) (citing Luong v. Hatt, 979 F. Supp. 481, 486 (N.D. Tex. 1997)

 (“A physical injury is an observable or diagnosable medical condition requiring treatment

 by a medical care professional. It is not a sore muscle, an aching back, a scratch, an

 abrasion, a bruise, etc., which lasts even up to two or three weeks.”)). Thus, Defendants’

 Motions are due to be denied to the extent that the Court finds Williams’ request for

 compensatory and punitive damages is not precluded under § 1997e(e) because he

 alleges that he suffered physical injuries that are greater than de minimis.

        In consideration of the foregoing, it is now

        ORDERED:

        1.     Defendants Inch, Jones, Fernandez, Galloway, Hodgson, Hylda Rogers,

 and Drake’s Motion for Partial Summary Judgment (Doc. 84) is GRANTED as to: (1)

 Williams’ Eighth Amendment excessive-use-of-force claim against Hylda Rogers; (2)

 Williams’ Eighth Amendment failure-to-protect claims against Julie Jones, Mark Inch,

 Lester Fernandez, Christopher Hodgson, and G. Drake; and (3) Defendants Fernandez,

 Hodgson, Drake, Hylda Rogers, and Jones’ assertions of qualified immunity as to

 Williams’ Eighth Amendment claims against them. Otherwise, the Motion is DENIED.

        2.     Defendant Brittany Rogers’ Amended Motion for Partial Summary

 Judgment (Doc. 100) is DENIED.

        3.     The Clerk shall enter judgment in favor of Defendants Hylda Rogers, Julie

 Jones, Lester Fernandez, Christopher Hodgson, and G. Drake and make the appropriate

 notations on the docket.




                                              28
Case 3:17-cv-00959-MMH-JRK Document 113 Filed 07/01/20 Page 29 of 29 PageID 559




        4.     The parties must confer in good faith to discuss the issues and the

 possibility of settlement as to Williams’ remaining claims.24 No later than August 25,

 2020, the parties must notify the Court whether they are able to reach a settlement. If the

 parties are unable to settle the case privately among themselves, they must notify the

 Court if they wish to have the case referred to a United States Magistrate Judge for a

 settlement conference. Otherwise, the Court will enter a case management order, set a

 trial date, and direct the parties to begin trial preparations.

        DONE AND ORDERED at Jacksonville, Florida, this 1st day of July, 2020.




 sc 6/25
 c:
 Quincy A. Williams, FDOC #340902
 Counsel of Record




        24
          The remaining claims are Williams’: (1) First and Eighth Amendment claims
 against Defendant Galloway; (2) Eighth Amendment claim against Defendant Brittany
 Rogers; and (3) request for declaratory relief against Defendant Inch.
                                             29
